Exhibit 10.1

NATIONSTAR MORTGAGE HOLDINGS INC.

RESTRICTED STOCK GRANT AGREEMENT

Grantee:                                                  

Grant Date:                                              

Number of Shares:                             

General Vesting Schedule: 3 years on the anniversary date of [the Grant Date] /
[SPECIFY DATE OF HIRE]

1. Grant of Restricted Stock. Pursuant to, and subject to, the terms and
conditions set forth herein and in the 2012 Incentive Compensation Plan (the
“Plan”), Nationstar Mortgage Holdings Inc. (the “Company”) hereby grants to
Grantee an Award of shares of Common Stock of the Company (collectively, the
“Restricted Stock”).

2. Vesting Date. The Restricted Stock shall become vested as follows: 33.3% of
the shares of Restricted Stock shall vest on the first anniversary of [the Grant
Date] / [SPECIFY DATE OF HIRE]; 33.3% of the shares of Restricted Stock shall
vest on the second anniversary of [the Grant Date] / [SPECIFY DATE OF HIRE]; and
33.4% of the shares of Restricted Stock shall vest on the third anniversary of
[the Grant Date] / [SPECIFY DATE OF HIRE]; provided that the Grantee remains
continuously employed by the Company through each such applicable vesting date.
Notwithstanding the foregoing, (i) in the event that the Grantee’s employment
ends on account of the Grantee’s death or Disability at any time, all unvested
shares of Restricted Stock not previously forfeited shall immediately vest on
such date employment ends and (ii) in the event of a Change in Control, all
unvested shares of Restricted Stock not previously forfeited shall vest on such
Change in Control.

For purposes of this Agreement, “Disability” shall mean (i) “Disability” as
defined in such Grantee’s written contract of Employment or engagement, if any,
as may be in effect at the time of the occurrence of any acts or omissions that
may constitute “Disability”; or (ii), in the case of any Grantee who is not
party to any such written contract or whose written contract does not contain a
definition of “Disability,” a mental or physical condition which, with or
without reasonable accommodations, renders a Grantee permanently unable or
incompetent to carry out the responsibilities he or she held or tasks and duties
to which he or she was assigned at the time the condition was incurred, with
such determination to be made by the Committee on the basis of such medical and
other competent evidence as the Committee in its sole discretion shall deem
relevant.

3. Dividends. Grantee’s unvested awards of Restricted Stock are not entitled to
any dividends declared and paid by the Company on Common Stock.

4. Forfeiture. Subject to the provisions of the Plan and Section 2 of this
Agreement, shares of Restricted Stock which have not become vested on the date
the Grantee’s employment ends for any reason, shall immediately be forfeited on
such date.



--------------------------------------------------------------------------------

5. Withholding Tax. The Grantee hereby agrees that the Company shall have the
right pursuant to Section 14 of the Plan to require the Grantee to remit to the
Company in cash or withhold from any payment required to be made with respect to
an Award, an amount sufficient to satisfy any federal, state and local
withholding tax requirements that become payable in respect of the Award. The
Company hereby approves any election that may be made by the Grantee pursuant to
Sections 14(b) and 14(c) of the Plan, which approval is subject to revocation at
any time by any duly authorized officer of the Company.

6. Incorporation of the Plan. All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein. If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of this Agreement, as interpreted by the Board of
Directors or the Committee shall govern. Unless otherwise indicated herein, all
capitalized terms used herein shall have the meanings given to such terms in the
Plan.

7. Integration. This Agreement and the Plan contain the entire understanding of
the parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and in the Plan. This Agreement and the Plan supersede all prior
agreements and understandings between the parties with respect to its subject
matter.

8. Grantee Acknowledgment. The Grantee hereby acknowledges receipt of a copy of
the Plan. The Grantee hereby acknowledges that all decisions, determinations and
interpretations of the Board, or a Committee thereof, in respect of the Plan,
this Agreement and this Award of Restricted Stock shall be final and conclusive.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Grantee has hereunto signed this Agreement
on the Grantee’s own behalf, thereby representing that the Grantee has carefully
read and understands this Agreement and the Plan as of the day and year first
written above.

 

Acknowledged and Accepted:    [Grantee]

 

2